DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020, 08/20/2020 and 02/08/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-15 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sekiya (US20110272230A1).

	Claim.1 Sekiya discloses a system(100) for detecting brake fading (see at least p1, a braking apparatus for a vehicle), the system(100) comprising: at least one sensor (140-143) configured to gather data about at least one brake (110-113) (see at least fig.1, p79-80, the sensor group 40 is composed of a longitudinal acceleration sensor 41, temperature sensor 42, 43, a brake pedal operation sensor 44 and a vehicle speed sensor 45) in a vehicle (105) (see at least fig.1, shows the configuration of a vehicle, p57), a braking system (130) (see at least fig.1, element 1o is a the vehicular braking apparatus ), a braking system sensor (145) (see at least fig.1, p79-80, the sensor group 40 is composed of a longitudinal acceleration sensor 41, temperature sensor 42, 43, a brake pedal operation sensor 44 and a vehicle speed sensor 45) configured to gather data about the braking system (130) (see at least fig.1-2, p88-90), and an electronic controller (150)  (see at least fig.1, element 50 is the electric control apparatus) configured to receive data from at least one selected from the group consisting of the at least one sensor (140-143) and the braking system sensor (145) (see at least fig.1, p79-80, the sensor group 40 is composed of a longitudinal acceleration sensor 41, temperature sensor 42, 43, a brake pedal operation sensor 44 and a vehicle speed sensor 45, p88-92), and determine based on the data, a level of brake fading of the vehicle (105) (see at least fig.1-2, p8, the vehicular braking apparatus is operated at high temperature, there arises a so-called fading phenomenon in which braking force decreases, p102-103, when the internal space temperatures T of the brake unit 13, 14 increases excessively, the brake unit 13, 14 may suffer a fading phenomenon, p108, p117-118, p209-210, the brake units 11, 12 may suffer a fading phenomenon, the magnitude of the demanded deceleration Gd is greater than the deceleration generated).
	Claim.15 Sekiya discloses a method (300) for detecting brake fading (see at least p1, a braking apparatus for a vehicle), the method comprising: receiving (305) (see at least fig.1, p79-80, the sensor group 40 is composed of a longitudinal acceleration sensor 41, temperature sensor 42, 43, a brake pedal operation sensor 44 and a vehicle speed sensor 45, p88-92), with an electronic controller (150) (see at least fig.1, element 50 is the electric control apparatus), data from at least one of the group consisting of at least one sensor (140-143) (see at least fig.1, p79-80, the sensor group 40 is composed of a longitudinal acceleration sensor 41, temperature sensor 42, 43, a brake pedal operation sensor 44 and a vehicle speed sensor 45)  and a braking system sensor (145) (see at least fig.1, p79-80, the sensor group 40 is composed of a longitudinal acceleration sensor 41, temperature sensor 42, 43, a brake pedal operation sensor 44 and a vehicle speed sensor 45); and determining (310), with the electronic controller (150), a level of brake fading of a vehicle (105) based upon the data (see at least fig.1-2, p8, the vehicular braking apparatus is operated at high temperature, there arises a so-called fading phenomenon in which braking force decreases, p102-103, when the internal space temperatures T of the brake unit 13, 14 increases excessively, the brake unit 13, 14 may suffer a fading phenomenon, p108, p117-118, p209-210, the brake units 11, 12 may suffer a fading phenomenon, the magnitude of the demanded deceleration Gd is greater than the deceleration generated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US20110272230A1) as applied to claims 2,3,14 above, and further in view of Kikuchi (JPH1191550A).

Claim.2 Sekiya discloses wherein the electronic controller (150) is further configured to provide a take an action based upon the determined level of brake fading (see at least fig.1-2, p8, the vehicular braking apparatus is operated at high temperature, there arises a so-called fading phenomenon in which braking force decreases, p102-103, when the internal space temperatures T of the brake unit 13, 14 increases excessively, the brake unit 13, 14 may suffer a fading phenomenon, p108, p117-118, p209-210, the brake units 11, 12 may suffer a fading phenomenon, the magnitude of the demanded deceleration Gd is greater than the deceleration generated).
Sekiya does not disclose wherein the action is causing a warning to be provided to a user of the vehicle (105).
However, Kikuchi discloses wherein the action is causing a warning to be provided to a user of the vehicle (105) (see at least fig.2, p1, an alarm device suitable for giving an alarm regarding a brake fade of a vehicle, p71).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the action is causing a warning to be provided to a user of the vehicle (105) by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.3 Sekiya does not disclose wherein the data includes a group of indications and wherein a weighting factor is assigned to each indication of the group indications.
However, Kikuchi discloses wherein the data includes a group of indications and wherein a weighting factor is assigned to each indication of the group indications (see at least fig.2,7, p23-24, p38-p40, p44, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the data includes a group of indications and wherein a weighting factor is assigned to each indication of the group indications by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.4 Sekiya does not disclose wherein the electronic controller (150) is configured to determine the level of brake fading based upon the weighting factor of each indication.
However, Kikuchi discloses wherein the electronic controller (150) is configured to determine the level of brake fading based upon the weighting factor of each indication (see at least fig.2,7, p23-24, p38-p40, p44, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the electronic controller (150) is configured to determine the level of brake fading based upon the weighting factor of each indication by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.5 Sekiya does not disclose wherein the level of brake fading is determined as a percentage of brake capacity.
However, Kikuchi discloses wherein the level of brake fading is determined as a percentage of brake capacity (see at least fig.2,7, p23-24, p38-p40, p44, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the level of brake fading is determined as a percentage of brake capacity by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.6 Sekiya does not disclose wherein the electronic controller (150) compares the level of brake fading to a threshold.
However, Kikuchi discloses wherein the electronic controller (150) compares the level of brake fading to a threshold (see at least fig.2,7, p23-24, p32, p44, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the electronic controller (150) compares the level of brake fading to a threshold by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.7 Sekiya does not disclose wherein the weighting factor for each indication is determined based upon a use case (605) determined by the electronic controller (150).
However, Kikuchi discloses wherein the weighting factor for each indication is determined based upon a use case (605) determined by the electronic controller (150) (see at least fig.2,7, p23-24, p32, p44, the fade alaram CPU 20, ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the weighting factor for each indication is determined based upon a use case (605) determined by the electronic controller (150) by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.8 Sekiya does not disclose wherein the use case (605) is at least one use case selected from the group of use cases consisting of downhill braking, high pressure braking, continuous braking, and standstill braking.
However, Kikuchi discloses wherein the use case (605) is at least one use case selected from the group of use cases consisting of downhill braking, high pressure braking, continuous braking, and standstill braking (see at least fig.2,7, p23, p32, p44, detects the brake oil pressure).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the use case (605) is at least one use case selected from the group of use cases consisting of downhill braking, high pressure braking, continuous braking, and standstill braking by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.9 Sekiya does not disclose wherein the action is at least one selected from the group consisting of changing a pedal feel of a brake pedal, turning on a warning lamp in a dashboard of the vehicle, or limiting an engine speed of an engine of the vehicle.
However, Kikuchi discloses wherein the action is at least one selected from the group consisting of changing a pedal feel of a brake pedal, turning on a warning lamp in a dashboard of the vehicle, or limiting an engine speed of an engine of the vehicle (see at least fig.2,7, p23, p32, p44, foot brake pedal).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the action is at least one selected from the group consisting of changing a pedal feel of a brake pedal, turning on a warning lamp in a dashboard of the vehicle, or limiting an engine speed of an engine of the vehicle by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.10 Sekiya does not disclose wherein the at least one action includes determined based upon a comparison of the determined level of brake fading to at least one threshold.
However, Kikuchi discloses wherein the at least one action includes determined based upon a comparison of the determined level of brake fading to at least one threshold (see at least fig.2,7, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the at least one action includes determined based upon a comparison of the determined level of brake fading to at least one threshold by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.11 Sekiya does not disclose wherein the action includes changing the pedal feel of the brake pedal if the determined level of brake fading is below a first threshold.
However, Kikuchi discloses wherein the action includes changing the pedal feel of the brake pedal if the determined level of brake fading is below a first threshold (see at least fig.2,7, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the action includes changing the pedal feel of the brake pedal if the determined level of brake fading is below a first threshold by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.12 Sekiya does not disclose wherein the action includes turning on the warning lamp in the dashboard of the vehicle (105) if the determined level of brake fading is above the first threshold and below a second threshold.
However, Kikuchi discloses wherein the action includes turning on the warning lamp in the dashboard of the vehicle (105) if the determined level of brake fading is above the first threshold and below a second threshold (see at least fig.2,7, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the action includes turning on the warning lamp in the dashboard of the vehicle (105) if the determined level of brake fading is above the first threshold and below a second threshold by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
	Claim.13 Sekiya does not disclose wherein the action includes limiting the engine speed of the engine of the vehicle (105) if the determined level of brake fading is above the second threshold.
However, Kikuchi discloses wherein the action includes limiting the engine speed of the engine of the vehicle (105) if the determined level of brake fading is above the second threshold (see at least fig.2,7, p61-62, the possibility of fading is medium, fading is small at p.100m).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the action includes limiting the engine speed of the engine of the vehicle (105) if the determined level of brake fading is above the second threshold by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).

	Claim.14 Sekiya does not disclose wherein the braking system sensor (145) is configured to gather data about the braking system (130) when the vehicle (105) is at a standstill.
However, Kikuchi discloses wherein the braking system sensor (145) is configured to gather data about the braking system (130) when the vehicle (105) is at a standstill (see at least fig.2,7, p43-44, vehicle is about to travel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify  Sekiya to include wherein the braking system sensor (145) is configured to gather data about the braking system (130) when the vehicle (105) is at a standstill by Kikuchi in order to for giving an alarm regarding a brake fade of a vehicle (see Kikuchi’s p1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662